Citation Nr: 1703048	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  07-27 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating prior to February 15, 2012, in excess of 10 percent from February 15, 2012, to December 23, 2013, and in excess of 20 percent thereafter for adductor tendonopathy of the left hip with degenerative joint disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley



INTRODUCTION

The Veteran served in the United States Army from August 1988 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a noncompensable rating for the Veteran's left adductor tendinopathy pursuant to Diagnostic Code 5024-5313, which governs the evaluation of impairment of Muscle Group XIII.  The Veteran subsequently appealed with respect to the propriety of the assigned rating.

During the course of the appeal, in a June 2012 rating decision, the Agency of Original Jurisdiction (AOJ) recharacterized the Veteran's service-connected disability as adductor tendonopathy of the left hip and assigned a 10 percent rating pursuant to Diagnostic Code 5253, which governs the evaluation of impairment of the thigh.  Thereafter, in a November 2015 rating decision, the AOJ again recharacterized the Veteran's service-connected disability to include degenerative joint disease and assigned a 20 percent rating pursuant to Diagnostic Code 5253.  Therefore, based on the AOJ's actions, the Board has characterized the issue on appeal as shown on the title page of this decision.

In October 2011, the Veteran testified at a Board hearing before a Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.  Thereafter, the Veteran was informed that the Veterans Law Judge who conducted the hearing was no longer employed by the Board.  He was offered the opportunity to testify at another Board hearing before a different Veterans Law Judge.  However, in January 2017, he indicated that he did not desire another hearing and requested that his case be considered based on the evidence of record.

This matter was previously remanded by Board in January 2011, January 2012, and September 2013 for additional development and it now returns for further consideration.

Additionally, in September 2013, the Board remanded the issues of entitlement to increased ratings for right and left knee chondromalacia with degenerative joint disease, and right and left knee instability; whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for hypertension; service connection for cholesterol; and entitlement to a total disability rating based on individual unemployability for the issuance of a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  Further, following the issuance of a November 2015 rating decision that awarded separate noncompensable ratings for left hip limitation of flexion and extension, the Veteran entered a notice of disagreement later that month as to the propriety of the assigned ratings and effective dates for the separate ratings.  Although a statement of the case addressing all of the foregoing issues has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the AOJ.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In regard to the Veteran's claim for an increased rating for adductor tendonopathy of the left hip with degenerative joint disease, the Board notes that, as of December 23, 2013, he has been awarded the schedular maximum rating of 20 percent for impairment of the thigh pursuant to Diagnostic Code 5253.  However, prior to such date, his disability was evaluated as noncompensably disabling pursuant to Diagnostic Code 5313 referable to impairment of Muscle Group XIII for the appeal period prior to February 15, 2012, and 10 percent disabling pursuant to Diagnostic Code 5253 prior to December 23, 2013.  Further, as of February 15, 2012, the Veteran was awarded separate noncompensable ratings for limitation of flexion of the thigh pursuant to Diagnostic Code 5252 and limitation of extension of the thigh pursuant to Diagnostic Code 5251.

The Board also notes that the Veteran has been afforded numerous VA examinations throughout the course of the appeal, to include in July 2004, December 2008, February 2012, and December 2013.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).   While range of motion testing was not accomplished in connection with the July 2004 VA examination and the Veteran has been awarded the maximum schedular rating for impairment of the thigh, which is rated based on limitation of abduction and adduction, as of the date of the December 2013 VA examination, the Board finds that a remand is necessary in order to obtain a retrospective medical opinion as to the range of motion findings included in the prior examinations conducted in December 2008 and February 2012.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from July 2015 to the present, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from July 2015 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, forward the record to an appropriate VA examiner in order to offer a retrospective medical opinion concerning the range of motion findings noted at the December 2008 and February 2012 VA examinations.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  

The examiner is requested to review the December 2008 and February 2012 VA examinations, which contain range of motion findings pertinent to the Veteran's left hip disability.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

